


EXHIBIT 10.54

 

November 12, 2004

 

Mr. Dean D. Durbin

Vertis, Inc.

250 West Pratt Street, 180’ Floor Baltimore, Maryland 21201

 

Dear Dean:

 

As you know, the next few months are expected to be a very challenging time for
the Company, and the Board will be relying heavily upon you to help ensure that
the Company continues to move forward during this time. It is the goal of each
of us that our customers, employees, business partners and other Company
constituencies continue to regard Vertis as the premier provider of targeted
advertising, media, and marketing services.

 

In recognition of the increased efforts and responsibilities that you have
accepted at the Board’s request, the Board has unanimously elected you as
President of Vertis, Inc. and Vertis Holdings, Inc. and amended your employment
agreement to reflect that election pursuant to the terms of this letter. The
Board has also determined that you will be eligible for a special bonus of up to
$200,000. The actual amount of the bonus will be determined by the Board in its
sole discretion based upon its assessment of your efforts and performance during
the next few months, and any special bonus will be determined and paid (less
required withholding) within a reasonable time during 2005 as the Board
determines. Any special bonus paid to you will not be considered as salary or
bonus for purposes of the Company’s other benefit and compensation plans or for
purposes of your employment agreement with the Company (which, of course, will
remain in place and is not affected by this special bonus arrangement). In
particular, such bonus shall not count in any change in control or other
severance calculations. This special bonus opportunity is also distinct from
your annual bonus opportunity under the Executive Incentive Plan, which is also
unaffected by this special bonus opportunity.

 

Dean, the Board has every confidence in your ability to help the Company through
the challenging times ahead. We look forward to working with you in meeting and
conquering these challenges. Please indicate your understanding and acceptance
of these terms by executing the letter in the space indicated below and
returning the executed letter to John V. Howard, Jr. by 6:00 p.m. on November
16th. As always, if you have any questions, please do not hesitate to contact me
at 410.361.8350.

Sincerely,

 

 

/S/ Donald E. Roland

 

Donald E. Roland

Chairman

 

--------------------------------------------------------------------------------


 

I have read and understood the letter and agree to its terms.

 

 

/S/ Dean D. Durbin

 

Dean D. Durbin

Date:

 

--------------------------------------------------------------------------------
